Citation Nr: 0902539	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from November 1980 to November 
1983. He received a discharge under other than honorable 
conditions for a second period of service from September 1987 
to June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of May 2003 by the Department of Veterans Affairs 
Regional Office (RO) in Columbia, South Carolina.  The case 
has since been transferred to the RO in Atlanta, Georgia.

The veteran in this case had two tours of active service.  He 
was discharged honorably from his first tour, from November 
1980 to November 1983.  In his second tour, from September 
1987 to June 1988, the record reflects that the veteran 
absented himself from duty from March 15, 1988 to March 17, 
1988, and that he stole a vehicle.  Based on these actions, 
the veteran received an other than honorable discharge by 
reason of "willful and persistent misconduct" under 
38 C.F.R. § 3.12(d)(4).  An Administrative Decision in April 
2003 determined that the character of discharge served as a 
bar to entitlement to VA benefits for the period of service 
from September 10, 1987 through June 3, 1988.  The veteran 
submitted an NOD as to this issue in August 2003, however, a 
statement of the case was not issued.  Subsequently, when the 
underlying service connection claim came before the Board in 
December 2006, the matter was remanded, and the RO was 
instructed to issue a statement of the case as to the bar of 
VA benefits.  This was accomplished in July 2008.  The 
veteran, however, did not perfect his appeal on that issue.  
Accordingly, that issue is not in appellate status.  
Furthermore, because the April 2003 Administrative Decision 
stands, the veteran's character of discharge for his period 
of active service from September 10, 1987 through June 3, 
1988 remains that of "other than honorable" for the 
purposes of analyzing the service connection claim herein.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in January 2006.  A transcript of that proceeding 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran was discharged under honorable conditions for 
his period of service from November 1980 to November 1983.

2.  The veteran reenlisted in September 1987 and received a 
discharge under other than honorable conditions in June 1988.

3.  The competent evidence does not demonstrate that a 
seizure disorder is causally related to the veteran's 
honorable period of active service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
the veteran's period of honorable service from November 1980 
to November 1983.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The veteran's discharge from his period of active service 
from September 1987 through June 1988, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits. 38 
U.S.C.A. § 101(2), (18) (West 2002); 38 C.F.R. §§ 3.12, 3.354 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the present case, VA satisfied its duty to notify by means 
of April 2002 and June 2004 letters from the RO to the 
veteran.  The letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  These letters did 
not inform the veteran of the law pertaining to disability 
ratings or effective dates; such notice was provided in a 
January 2007 letter.  In any event, because the instant 
decision denies the veteran's service connection claims, no 
disability evaluation or effective date will be assigned.  
Accordingly, there can be no possibility of any prejudice to 
the veteran.

The Board further finds that any defects with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the June 2004 notice was provided to the veteran 
after the initial adjudication, the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA treatment.  Further, attempts to obtain Social Security 
Administration records have been made, but to no avail.  The 
veteran's statements in support of his claim are also of 
record, including testimony provided at a January 2006 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Furthermore, the Board declines to obtain a VA medical 
examination with etiology opinion with regard to the claim of 
entitlement to service connection for a seizure disorder.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, and a remand for a medical opinion with regard 
to the contentions of the veteran is not in order.  As 
discussed in more detail below, the evidence in this case 
does not indicate a seizure disability existed during the 
veteran's period of honorable service, or until many years 
thereafter.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



1. Service Connection For a Seizure Disorder, For the Period 
of Service From November 1980 to November 1983 Under 
Honorable Conditions.

As noted in the Introduction portion of this decision, the 
veteran's service from November 1980 to November 1983 was 
honorable service, and therefore, service connection may be 
granted for a disability incurred during that period.  
Accordingly, the analysis following immediately below focuses 
on that portion of service for which the veteran is eligible 
to receive such VA benefits.  

The veteran is claiming entitlement to service connection for 
a seizure disorder.  He does not contend that his seizures 
began during, or are otherwise related to his first tour of 
duty; rather, the veteran asserts that his current seizure 
disorder started in March or April of 1988.  See Hearing 
Transcript, pp. 2-10.  

In this regard, the evidence does establish a diagnosis of a 
seizure disorder, as indicated in April 2002 VA treatment 
records.  Based on this diagnosis, a current disability is 
demonstrated and the first element of a service connection 
claim is satisfied as to this issue.  However, as explained 
below, a grant of service connection is not possible in this 
case. 

While a current seizure disorder is demonstrated, the claims 
file does not contain any competent evidence finding that it 
was incurred in or aggravated by active service from November 
1980 to November 1983.  Of course, this does not in itself 
preclude a grant of service connection.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any seizure disorder is causally 
related to this period of active service. 

Notably, seizures are not are not objectively shown until 
March 18, 1988, when service treatment records (from the 
veteran's "other than honorable" service period) show a 
diagnosis of a seizure disorder.  The clinical records from 
this time revealed no prior history of seizures, and the 
veteran had explicitly reported being in good health.  
Accordingly, the post-service findings regarding a seizure 
disorder arose well over 4 years from the veteran's 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

More importantly, the veteran himself does not contend that 
his current seizure disorder was incurred in, or otherwise 
related to this period of service.  In fact, he has 
consistently maintained that the onset of the disorder was in 
March 1988, nearly 5 years after separation from his period 
of honorable service.  This has been reflected in both 
statements submitted by the veteran (including in his July 
2006 VA Form 9, Substantive Appeal), and in his hearing 
testimony of January 2006. See Hearing Transcript, pp. 2-10.  
Indeed, at his hearing, when asked if he had ever experienced 
seizures prior to his 1980 enlistment, or during such 
service, the veteran responded "no."  The Board finds the 
veteran's statements and testimony regarding the onset and 
related symptomatology of his seizure disorder to be 
persuasive and credible.  In this regard, the veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for a seizure disorder cannot be 
granted.  The claims folder does not contain any evidence, 
medical or otherwise, suggesting in-service incurrence or 
aggravation of a seizure disorder as related to honorable 
service from November 1980 to November 1983.  Moreover, the 
veteran has consistently asserted that the seizure disorder 
was not present during the period of service in question, 
that is not related to any incident therein, and that his 
seizures did not manifest until approximately March of 1988.  
In this regard, the Board finds that the veteran's own 
testimony and statements are highly probative as to the 
question of service connection.  

In sum, there is no support for a grant of service connection 
for a seizure disorder as to this period of honorable 
service.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

2. Service Connection For a Seizure Disorder, For the Period 
of Service From September 10, 1987 to June 3, 1988 Under 
"Other Than Honorable" Conditions. 

As previously noted, the veteran contends that he is entitled 
to service connection for a seizure disorder for which he was 
treated during his dishonorable period of active duty. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge. 38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(4).  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C.A. § 5303(b).

In this case, the record reflects that, based on several acts 
of misconduct (as fully outlined in the April 2003 
Administrative Decision) occurring on or before March 28, 
1988, the veteran received nonjudical punishment under 
Article 15 of the Uniform Code of Military Justice.  On June 
3, 1988, he was separated from service with a discharge 
"under other than honorable conditions." 

As noted above, the veteran asserts that his seizure disorder 
began during his second tour of duty, from September 1987 to 
June 1988, and that he is entitled to service connection.  
Indeed, service medical records from March 1988 reflect that 
the veteran was treated for a seizure disorder during this 
period of service.  However, based on the above-noted 
provisions of 38 C.F.R. § 3.12(d)(4), and those reasons 
reiterated in the Administrative Decision of April 2003, the 
veteran's discharge under other than honorable conditions is 
a bar to benefits for service connected disabilities.  
Consequently, the veteran has no legal entitlement to VA 
benefits based on disease or injury incurred between those 
dates, and his claim for service connection as to the 
dishonorable period of service must be denied as a matter of 
law. 3 8 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for a seizure disorder is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


